Citation Nr: 1212593	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-09 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1967 to December 1969 and in the U.S. Army Reserve until 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) or Agency of Original Jurisdiction).  

As the Veteran served in Korea from about April 1968 to May 1969 in HHC, 1st Battalion, 9th Infantry and as VA records, beginning in November 2000, documented a history of coronary artery disease and coronary artery bypass surgery from November 1999, the record raises the claim of service connection for coronary artery disease under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iv), and the claim is referred to an Agency of Original Jurisdiction for appropriate action.  

The claims of service connection for a bilateral hearing loss disability and for tinnitus are REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND 

In August 2008 in his substantive appeal, the Veteran asserted that his hearing problems started when he was at camp for two weeks in the Army Reserve. 

In a remand in January 2011, the Board requested that the Army Reserve service treatment records be obtained.  The Board directed that if the records did not exist or that further efforts to obtain the records would be futile, the Veteran was to be notified in accordance with 38 C.F.R. § 3.159(e). 






There is no record that a request for Reserve records was made.  

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directive. 

Accordingly, the case is REMANDED for the following action:

1.  Request from the Department of the Army the service personnel and service treatments for the Veteran's Army Reserve service from December 1969 to December 1793.

If the records sought do not exist or that further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above, if additional evidence is received, determine whether further development under the duty to assist to include whether a VA medical examination and VA medical opinion is needed to decide claims. 

3. After the requested development is completed, adjudicate the claims.  If any benefit sought remains denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§5109B, 7112 (West Supp. 2010). 



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010). 








Department of Veterans Affairs


